351 S.W.3d 289 (2011)
STATE of Missouri, Respondent,
v.
Senequa Nichelle FULTON, Appellant.
No. WD 72722.
Missouri Court of Appeals, Western District.
November 8, 2011.
Matthew Ward, Columbia, MO, for appellant.
Shaun J. Mackelprang, Robert (Jeff) Bartholomew, Jefferson City, MO, for respondent.
Before Division Four: LISA WHITE HARDWICK, Chief Judge, Presiding, JAMES E. WELSH and MARK D. PFEIFFER, Judges.

ORDER
PER CURIAM.
Senequa Fulton challenges the sufficiency of the evidence to support her conviction on one count of forgery. For reasons explained in a Memorandum provided to the parties, we find no error and affirm the conviction.
AFFIRMED. Rule 30.25(b).